

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

PERFORMANCE STOCK UNIT AWARD GRANT AGREEMENT


THIS PERFORMANCE STOCK UNIT AWARD GRANT AGREEMENT (the “Agreement”), by and
between TWIN DISC, INCORPORATED (the “Company”) and
_____________________________________ (the “Employee”) is dated as of the 25th
day of July, 2013, to memorialize an award of performance stock units of even
date herewith.
 
WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2010,
whereby the Compensation Committee of the Board of Directors (the “Committee”)
is authorized to grant awards of performance stock units, which entitle an
employee of the Company receiving such an award to a cash payment equal to the
value of the common stock of the Company if the Company achieves a predetermined
performance objective; and
 
WHEREAS, effective July 25, 2013, the Committee made an award of performance
stock units to the Employee as an inducement to achieve the below described
performance objective.
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:
 
1. Performance Stock Unit Award Grant.  Subject to the terms of the Plan, a copy
of which has been provided to the Employee and is incorporated herein by
reference, the Company has granted Employee an award of performance stock units
effective July 23, 2013.  Such performance stock units entitle the Employee to
receive a cash payment equal to the product of the number of units awarded
pursuant to the table below, multiplied by the fair market value of the
Company’s common stock as of June 30, 2016 (i.e., the mean of the high and low
selling prices of the Company’s common stock on June 30, 2016), if the Company
achieves the economic profit objective stated below (the “Performance
Objective”):
 

 
Cumulative Economic Profit
Number of Performance Stock Units
Maximum
$XX
XXXX
Target
$XX
XXXX
Threshold
$XX
XXXX



The Performance Objective is the amount of the Company’s economic profit
(measured as the difference between the Company’s cumulative net operating
profit after taxes and the Company’s cumulative capital charge) for the
cumulative three fiscal year period ending June 30, 2016, as specified in the
table above.  If the Company achieves the maximum Performance Objective as
specified on the table above, the Employee will earn the maximum number of
performance stock units.  If the Company achieves the target Performance
Objective as specified on the table above, the Employee will receive the target
number of performance stock units.  If the Company achieves the threshold
Performance Objective stated above, the Employee will earn the threshold number
of performance stock units. No performance stock units will be earned for
performance below the 3-year cumulative economic profit threshold and no
additional performance stock units will be earned for performance exceeding the
3-year cumulative economic profit maximum.  In the event that the Company’s
economic profit is between the achievement levels set forth in the above table,
the number of performance stock units awarded shall be determined by
interpolation.  The Committee shall certify whether and to what extent such
Performance Objective is satisfied before any payment pursuant to a performance
stock unit is made.  Such certification, and payments pursuant to such
certification, shall be made within 2½ months after June 30, 2016.
 
2. Price Paid by Employee.  The price to be paid by the Employee for the
performance stock units granted shall be         No          Dollars ($ 0.00)
per share.
 
3. Voluntary Termination of Employment Prior to Retirement/Termination for
Cause.  If, prior to attaining the Performance Objective, the Employee
voluntarily terminates employment prior to attaining age 65 (or prior to
attaining age 60 with the accrual of 10 years of service with the Company and
its subsidiaries) or the employment of the Employee is terminated for cause, the
performance stock units granted to the Employee shall be forfeited.  The
Committee shall conclusively determine whether the Employee was terminated for
cause for purposes of this performance stock unit award.
 4. Termination of Employment due to Death or Disability.  If prior to attaining
the Performance Objective the Employee terminates employment due to death or
disability, a prorated portion of the performance stock units granted shall
immediately vest, and the Company shall make a cash payment pursuant to such
prorated awards as if the maximum Performance Objective had been fully
achieved.  In such event, the calculation of the cash payment due to the
Employee shall be based on the fair market value of the Company’s common stock
as of the effective date of the Employee’s termination of employment.  Such
payment shall be made (i) no later than 2½ months after the Employee’s
termination of employment due to death; or (ii) on the earlier of (A) the first
day of the seventh month following the date of the Employee’s termination of
employment due to disability or (B) the date of the Employee’s death.  The
prorated award shall be determined by multiplying the full cash payment due
pursuant to the vesting of the award by a fraction, the numerator of which is
the number of days from July 1, 2013, through the Employee’s last day of
employment, and the denominator of which is the number of days from July 1,
2013, through June 30, 2016.  The Committee shall conclusively determine whether
the Employee shall be considered permanently disabled for purposes of this
performance stock unit award.


5. Other Termination of Employment Other than Change of Control of Company.  If,
prior to attaining the Performance Objective, the Employee voluntarily
terminates employment after attaining age 65 (or after attaining age 60 with the
accrual of 10 years of service with the Company and its subsidiaries), or is
terminated for any reason other than for cause or following a Change in Control
of the Company as described in Section 6, the performance stock units granted to
the Employee shall be paid on a prorated basis if and when the Performance
Objective is achieved.  The prorated award shall be determined by multiplying
the full cash payment due pursuant to the vesting of the award by a fraction,
the numerator of which is the number of days from July 1, 2013, through the
Employee’s last day of employment, and the denominator of which is the number of
days from July 1, 2013, through June 30, 2016.  Such prorated award shall be
paid in the ordinary course after the determination by the Committee that the
Performance Objective has been achieved (and no later than 2½ months after June
30, 2016).
 
6. Termination Following Change in Control.  Notwithstanding Sections 3, 4 and 5
above, if an event constituting a Change in Control of the Company occurs and
the Employee thereafter either terminates employment for Good Reason or is
involuntarily terminated by the Company without cause, then all performance
stock units granted hereunder shall immediately vest and a cash payment shall be
made as if the maximum Performance Objective had been fully achieved.  Such cash
payment shall be equal to the maximum number of performance stock units granted
to the Employee multiplied by the fair market value of the Company’s common
stock as the Employee’s termination of employment.  Such payment shall be made
on the earlier of (i) the first day of the seventh month following the date of
the Employee’s termination of employment, or (ii) the date of the Employee’s
death.   Employee’s continued employment with the Company, for whatever
duration, following a Change in Control of the Company shall not constitute a
waiver of his or her rights with respect to this Section 6. Employee's right to
terminate his or her employment pursuant to this Subsection shall not be
affected by his or her incapacity due to physical or mental illness.  For
purposes of this Section 6:
 

 
(a)
“Good Reason” shall mean any of the following, without the Employee’s written
consent:




 
(i)
the assignment to Employee of duties, responsibilities or status that constitute
a material diminution from his or her present duties, responsibilities and
status or a material diminution in the nature or status of Employee's duties and
responsibilities from those in effect as of the date hereof;




 
(ii)
a material reduction by the Company in Employee's base salary as in effect on
the date hereof or as the same shall be increased from time to time ("Base
Salary");




 
(iii)
a material change in the geographic location at which the Employee must provide
services; or




 
(iv)
a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.






 
(b)
“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:




 
(i)
if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)  whether or not the Company is then subject to such reporting requirement;




 
(ii)
if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than Michael Batten or any member of his family (the “Batten Family”), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;




 
(iii)
if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or




 
(iv)
if the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 80% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company's assets.




 
(c)
To constitute a termination for Good Reason hereunder:




 
(i)
Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and




 
(ii)
Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a provided a period of 30 days
following such notice during which it may remedy the condition.  If the
condition is remedied, the Employee’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.
 

7. Employment Status.  Neither this Agreement nor the Plan imposes on the
Company any obligation to continue the employment of the Employee.


        TWIN DISC, INCORPORATED


        By:          ____________________________________
        Its:          ____________________________________


        EMPLOYEE:


        __________________________________________
        [NAME]

 
 

--------------------------------------------------------------------------------

 
